       Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                               )
NAACP LEGAL DEFENSE &                          )
EDUCATIONAL FUND, INC.,                        )
                                               )
              Plaintiff,                       )   Case No. 1:20-cv-1132-JDB
                                               )
       v.                                      )
                                               )
WILLIAM F. BARR, in his official capacity      )
as Attorney General of the United States, et   )
al.,                                           )
                                               )
              Defendants.                      )
                                               )




            DEFENDANTS’ RESPONSE MEMORANDUM ON REMEDIES
             Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 2 of 10




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        ENTRY OF A USE INJUNCTION WOULD BE INAPPROPRIATE. ............................. 2

          A.         Nothing About Defendants’ Conduct or LDF’s Lawsuit Justifies the
                     “Draconian” Remedy of a Use Injunction. ............................................................. 2

          B.         The Use Injunction That LDF Requests Would Result in Substantial
                     Waste in Light of the Commission’s Work To-Date ............................................. 5

II.       THE COMMISSION’S WORK IS ESSENTIALLY COMPLETE, AND NO
          PURPOSE WOULD BE SERVED BY REQUIRING DEFENDANTS TO
          COMPLY WITH FACA’S PROCEDURAL REQUIREMENTS.. .................................... 7

CONCLUSION ............................................................................................................................... 8




                                                                      i
         Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 3 of 10




                                      INTRODUCTION

       The Court should reject Plaintiff LDF’s request for a use injunction, which would be

unprecedented in this Circuit and contrary to the reasoning in Natural Resources Defense Council

v. Pena, 147 F.3d 1012 (D.C. Cir. 1998) (“NRDC”). LDF acknowledges NRDC only in passing

and never addresses its instruction that use injunctions are “draconian” and should be remedies of

“last resort.” 147 F.3d at 1017, 1025; see also Mem. of Law in Supp. of Pl.’s Proposed Remedial

Order at 7, 9, 10, ECF No. 46 (“Pl.’s Remedies Mem.”). Rather, LDF attempts to convince the

Court that this case in particular warrants a use injunction, because the Commission has held a

large number of meetings, despite being put “on notice” of LDF’s of potential FACA violations.

See Pl.’s Remedies Mem. at 4, 7.

       Contrary to LDF’s premise, Defendants were not required to halt the Commission’s

operations and change its membership simply based on LDF’s claim that it put Defendants “on

notice” of its position. Pl.’s Remedies Mem. at 7. If LDF believed that the Commission’s

composition—which was dictated by the Executive Order issued in October 2019—was not fairly

balanced, LDF should have sought equitable relief expeditiously. Instead, LDF waited six months

to bring suit, and, even then, did not move for equitable relief. Moreover, although the scope of

the UMRA exemption presented an issue of first impression in this Circuit, LDF’s summary

judgment motion simply sought a declaratory judgment that, predictably, would not be issued until

the Commission’s work was nearly complete. Certainly, the Court should not penalize Defendants

now through the extraordinary remedy of a use injunction based retrospective determinations

regarding FACA’s applicability.

       Moreover, under NRCD, that the Commission has held extensive meetings, requiring

significant public and third-party resources, cuts against LDF’s argument for a use injunction. As



                                                1
         Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 4 of 10




Defendants explained in their opening remedies brief, the Commission’s work to-date has been

extensive, and the Commission has drawn on the time and effort of hundreds of witnesses and

commenters, including civil rights organizations, when formulating its recommendations. Given

the tremendous waste of resources that would result from a use injunction, the transparency that

already accompanied the Commission’s work, and LDF’s overall delay in pressing its claim, the

Court should allow the Commission to take the minimal remaining steps to finalize its report and

transmit it to the Attorney General.

                                           ARGUMENT

I.     ENTRY OF A USE INJUNCTION WOULD BE INAPPROPRIATE.

       A.      Nothing About Defendants’ Conduct or LDF’s Lawsuit Justifies the
               “Draconian” Remedy of a Use Injunction.

       LDF asks this Court to issue a use injunction prohibiting the Commission’s work product

from ever being used for any purpose. As Defendants explained in their opening brief, no court

bound by NRDC has ever issued an injunction prohibiting the use of a FACA committee’s report,

and this Court should not be the first to do so.

       LDF’s only attempt to tether its request to NRDC is to allege that the Commission “‘has

acted to deprive the plaintiff of effective relief’” by continuing to hold meetings despite LDF’s

lawsuit. See Pl.’s Remedies Mem. at 9 (quoting NRDC, 147 F.3d at 1026). Yet, nothing in NRDC

suggests that a committee must capitulate and stop meeting when a FACA violation is merely

alleged, or that continuing to convene “deprive[s]” a plaintiff of a meaningful remedy. 147 F.3d

at 1026. To the contrary, the D.C. Circuit strongly suggested in NRDC that a use injunction was

not appropriate in that case because the declaratory judgment issued gave the plaintiffs “and others

ammunition for their attack on the Committee’s findings.” Id. at 1026 n.6. In this case, as in




                                                   2
         Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 5 of 10




NRDC, the declaratory judgment the Court has already issued gives LDF an effective remedy to

debate the Commission’s recommendations in the public forum. No other remedy is warranted.

       Other equitable considerations also prelude a use injunction. The Executive Order issued

in October 2019 specified that the Commission’s membership would consist solely of government

officials. See Executive Order 13896, 84 Fed. Reg. 58,595, 58,595 (Nov. 1, 2019). It also required

the Commission’s report to be completed within one year of the Executive Order’s effective date—

that is, by October 28, 2020. LDF contends that FACA did not allow the Attorney General to

constitute the Commission in accordance with the Executive Order’s specifications. Nonetheless,

LDF did not move for any type of emergency relief that would have compelled the Attorney

General to constitute the Commission differently. Such an order, as an injunction, would have

been subject to immediate appeal, which could have allowed Defendants to consider seeking

further review before the Commission’s work was essentially complete. Yet, instead of promptly

moving for the equitable relief that LDF contends was compelled by FACA, LDF waited six

months after the Executive Order was issued to file suit—and over three months after the Attorney

General announced the Commission’s membership—and, even then, did not move for equitable

relief. See Compl., ECF No. 2; Pl.’s Mot. or Summ. J. Indeed, LDF’s summary judgment motion

did not request any particular remedy whatsoever. All the while, however, the Commission

conducted its work as required by the Executive Order, as plaintiffs were well aware. See generally

Third Decl. of Dean M. Kueter, ECF No. 47-1 (“Third Kueter Decl.”).

       LDF should not be permitted to now demand equitable relief that would waste many

months of investment by the federal, state, and local officials who served on the Commission and

its working groups, and by the hundreds of witnesses and organizations who testified at hearings

or panel groups or whose representatives submitted comments for the Commission’s



                                                3
           Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 6 of 10




consideration. See Third Kueter Decl. ¶¶ 2–8. As the D.C. Circuit emphasized in NRDC, “[i]f the

plaintiff has failed to prosecute its claim for injunctive relief promptly, and if it has no reasonable

explanation for its delay, the district court should be reluctant to award relief.” 147 F.3d at 1026.

       Moreover, LDF’s claim that it put the government “on notice” of its position—either

through written comments or by filing suit—is irrelevant, because the applicability of FACA’s

requirements was contested. Indeed, while this Court ultimately agreed with LDF on the merits,

it did “not fully endorse either party’s reading” of the scope of the UMRA exemption. See

Memorandum Opinion at 39, ECF No. 45. LDF’s suggestion that Defendants should have adopted

its interpretation of FACA and the UMRA exemption and changed the Commission’s membership

before this Court even evaluated the parties’ arguments is untenable. On that logic, the government

should have removed the then–First Lady Hillary Clinton from the President’s Task Force on

Health Care Reform upon being put “on notice” of the plaintiffs’ position, even though the D.C.

Circuit eventually rejected their argument. See Association of American Physicians & Surgeons,

Inc. v. Clinton, 997 F.2d 898 (D.C. Cir. 1993).

       LDF’s demand that the Court bar the Commission from publishing its report is even more

extraordinary than the “use injunction” that the D.C. Circuit described as a “remedy of last resort.”

NRDC, 147 F.3d at 1025; see also Pl.’s Proposed Order, ECF No. 46-1. Even the district court in

NRDC—whose use injunction was reversed by the D.C. Circuit—recognized that suppressing a

committee report would present serious First Amendment issues and refused to grant such relief.

See 147 F.3d at 1016, 1025. Nothing in FACA suggests that a court may prohibit the publication

of committee reports, nor does the APA allow a court to do so.1 On the contrary, the D.C. Circuit



       1
         On its face, LDF’s proposed remedial order could be read to prohibit the Attorney General
from communicating with even the President regarding the Commission’s recommendations. See
Pl.’s Proposed Remedial Order at 5 (proposing that the Court permanently enjoin Defendants from
                                                  4
           Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 7 of 10




has long held that agency reports are not “final agency action” because they do not determine legal

rights. See, e.g., Indus. Safety Equip. Ass’n, Inc. v. EPA, 837 F.2d 1115 (D.C. Cir. 1998); Hearst

Radio, Inc. v. FCC, 167 F.2d 225 (D.C. Cir. 1948).

       B.      The Use Injunction That LDF Requests Would Result in Substantial Waste in
               Light of the Commission’s Work To-Date.

       As Defendants explained in their opening remedies brief, an injunction preventing the

Commission from finalizing its report and conveying it to the Attorney General would result in a

significant waste of public resources. The Commission’s work has required millions of dollars in

the expenditure of public funds, as well as thousands of hours of work by the Commissioners, the

Commission’s working group members, witnesses at the Commission’s many hearings, and staff

and contractors. See Defs.’ Memorandum on Remedies at 6–7, ECF No. 47 (“Defs.’ Remedies

Mem.”). Those expenditures are far from “minimal,” as LDF speculates, Pl.’s Remedies Mem. at

10–11, and they weigh heavily against a use injunction in this case, see, e.g., Cal. Forestry Ass’n

v. U.S. Forest Serv., 102 F.3d 609, 614 (D.C. Cir. 1996) (instructing the district court to consider

“whether under the circumstances an injunction would promote FACA’s purposes,” and noting

that “preparation of the report has already consumed millions of dollars”).2



“transmitting” the Commission’s report). The Court should decline to issue such an injunction for
the additional reason that doing so would raise serious separation-of-powers concerns. See, e.g.,
N.W. Forest Resource Council v. Espy, 846 F. Supp. 1009, 1015 (D.D.C. 1994); see also U.S.
Const. art. II, § 2.
       2
         The Court should reject LDF’s request for discovery to verify Defendants’ evidence with
respect to the Commission’s costs. Defendants have submitted a sworn declaration from Mr.
Kueter, the Commission’s Executive Director, to substantiate those costs, and it would be mere
speculation to suggest that Mr. Kueter’s testimony is inaccurate. See Onafeko v. U.S. Dep’t of
Homeland Security, Case No. 19-cv-0007 (CRC), 2020 WL 2770016, at *3 (D.D.C. May 28, 2020)
(“Agency affidavits are accorded a presumption of good faith, which cannot be rebutted by ‘purely
speculative claims about the existence and discoverability of other documents.’” (quoting
SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991))). Moreover, any such
discovery would be unnecessary, as LDF cannot seriously question Mr. Kueter’s testimony, much
of which is already corroborated by the information—such as hearing dates and transcripts—
                                                 5
         Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 8 of 10




       LDF’s only response is to say that the Commission could rely on the work product that it

has already generated if it is reconstituted to comply with FACA’s fair balance requirement. Pl.’s

Remedies Mem. at 11. But the Attorney General created the Commission under the terms specified

by the President’s October 28, 2019 Executive Order, which contemplates that only “officers or

employees of the Federal Government” and “elected officers of State, local, and tribal governments

(or their designated employees with authority to act on their behalf)” will serve on the Commission

in their official capacities. 84 Fed. Reg. at 58,595. It also contemplates completion of the

Commission’s work by the end of October. Defendants could not, therefore, consistent with the

terms of the Executive Order, reconstitute the Commission to include non-government officials,

as LDF suggests.

       Further, even if the Executive Order allowed Defendants to reconstitute the Commission

with a different composition to include, for example, members of community organizations, a use

injunction prohibiting Defendants from publishing the Commission’s report would still result in

tremendous waste and duplication of effort. That report is nearly complete and would require a

mere week’s worth of effort to finalize. See Third Kueter Decl. ¶ 11. LDF would have the

Commission essentially start from scratch with new or different members and “conduct new

hearings,” Pl.’s Proposed Remedial Order at 4, even though the Commission has already held 14

different hearings and 51 panel discussions and heard from 181 witnesses, resulting in the

expenditure of over $4 million in federal funds. Clearly, it would not serve “‘FACA’s aim to

reduce wasteful expenditures’” to stifle the use or publication of the Commission’s nearly finished

work. NRDC, 147 F.3d at 1025 (quoting Cal. Forestry, 102 F.3d at 614). That is particularly true



available on the Department’s website. See U.S. Dep’t of Justice, Presidential Commission on
Law Enforcement and the Administration of Justice, https://www.justicegov/ag/presidential-
commission-law-enforcement-and-administration-justice.

                                                6
          Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 9 of 10




given that the Commission’s membership has been publicly known from the beginning, its

hearings have all been open to the press, many civil rights groups and other organizations and

individuals have shared their views, and the Commission’s hearing summaries and transcripts have

been made available on the Department’s public-facing website, which undercuts any plausible

claim that public accountability requires a use injunction. See Defs.’ Remedies Mem. at 7; see

also, e.g., Transcript of May 28, 2020 Commission Hearing (illustrating community participation

on the subject of civil rights), https://www. justice. gov/ag/page/file/1284141/download.

II.    THE COMMISSION’S WORK IS ESSENTIALLY COMPLETE, AND NO
       PURPOSE WOULD BE SERVED BY REQUIRING DEFENDANTS TO COMPLY
       WITH FACA’S PROCEDURAL REQUIREMENTS.

       As Defendants explained in their opening brief, given the passage of time and the late stage

of the Commission’s existence, there would be no practical purpose served by requiring

Defendants to comply with FACA’s requirement to file a charter, to provide notices of public

meetings, or to appoint a designated federal official. See Def.’s Remedies Mem. at 11. The

Commission is a mere week away from completing its report, and the Commission’s meetings

have all concluded. See id. Defendants respectfully ask the Court to allow the Commission to

take the necessary ministerial steps to finalize its report and transmit it to the Attorney General,

after which the Commission will have no further purpose and will terminate. See 84 Fed. Reg. at

58,597.

       LDF also now requests the additional remedy of requiring the Commission to take other

steps regarding “Public Transparency and Production of Commission Documents.” Pl.’s Proposed

Remedial Order at 3, ECF No. 46. As noted, many of the Commission’s documents, including

hearing summaries and transcripts, have already been made public. Moreover, under Section 10(b)

of FACA, materials prepared or relied on by an advisory committee need not be disclosed to the

public to the extent they are covered by an exemption from the Freedom of Information Act. See
                                                 7
            Case 1:20-cv-01132-JDB Document 48 Filed 10/14/20 Page 10 of 10




5 U.S.C. app. 2 § 10(b); Physicians Comm. for Responsible Medicine v. Glickman, 117 F. Supp.

2d 1, 4 (D.D.C. 2000). If the Court were to order such relief, Defendants respectfully ask that the

Court give Defendants 45 days to determine what information is appropriate for release. Because

the Court has only recently determined that the Commission is subject to FACA, Defendants have

not yet evaluated which Commission documents are exempt from disclosure.

                                        CONCLUSION

        For the foregoing reasons, Defendants respectfully ask that the Court deny LDF’s request

for a permanent use injunction in this case and to amend its Order to remove the portions requiring

the filing of a charter, to provide notices of public meetings, or to appoint a designated federal

official.

Dated: October 14, 2020                              Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     JOHN V. COGHLAN
                                                     Deputy Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Bradley P. Humphreys
                                                     BRADLEY P. HUMPHREYS
                                                     Trial Attorney, U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     Tel.: (202) 305-0878
                                                     E-mail: Bradley.Humphreys@usdoj.gov

                                                     Counsel for Defendants




                                                8
